Judgments reversed on the law and facts, and the counterclaim contained in the *860respondent’s answer is dismissed upon the merits and judgment is hereby directed in favor of appellant and against respondent, individually and as executrix of the last will and testament of Jacob Fromer, deceased, adjudging and decreeing that the bond and mortgage in question be surrendered to appellant, and that the latter be canceled and discharged of record, and that appellant recover of respondent the sum of $149.60, with costs in this court and in the court below. The court reverses that portion of the findings of fact made by the trial court and contained in paragraphs numbered 1, 2 and 3 of the proposed findings of fact submitted by respondent as finds that the bond and mortgage therein mentioned were executed and delivered to Jacob Fromer for the purpose of securing to him the payment of the sum of $4,500. The court also reverses findings of fact made by the trial court numbered 6, 7, 8, 9, 10, 11, 13, 14, 15, 22, 23, 26, 27, 28, 36, 41, 42, 43, 44, 45, 46, 47, 51, 52, 53 and 54 proposed by respondent. The court makes new findings of fact consisting of the requests to find contained in the proposed findings of fact submitted by appellant to the trial court and therein numbered 3, 4, 5, 9 and 10. The court also finds as a fact that between May 5, 1915, and June 3, 1921, the appellant paid to Jacob Fromer the sum of $1,260 on account of interest which had accrued upon the mortgage debt. The court disapproves of and reverses the conclusions of law made and found by the trial court numbered 1, 2, 3, 4 and 6, contained in the proposed conclusions of law submitted by respondent. The court also disapproves of and reverses the computation made by the trial court, found in the record at the end of the proposed findings submitted by respondent and dated December 28, 1931. Opinion by Heffernan, J. (which opinion is not to be published because not of general interest); Hill, P. J., Rhodes and Crapser, JJ., concur.